12/23/2020


     IN THE SUPREME COURT OF THE STATE OF MONTANA                         Case Number: DA 19-0346


                            No. DA 19-0346


STATE OF MONTANA,

            Plaintiff and Appellee,

      v.

DAVID THOMAS WEISBARTH II,

            Defendant and Appellant.



             ORDER GRANTING EXTENSION OF TIME



     Upon consideration of Appellant’s motion for extension of time,

and good cause appearing,

     IT IS HEREBY ORDERED that Appellant is granted an extension

of time to and including January 15, 2021, within which to prepare, file,

and serve Appellant’s reply brief.




                                                               Electronically signed by:
                                                                     Mike McGrath
                                                        Chief Justice, Montana Supreme Court
                                                                  December 23 2020